DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Application
Claims 21-43 are pending. Claims 21, 30, 38, and 42 are the independent claims. Claims 21, 23, 24, 25, 26, 30, 32, 33, 34, 35, 38, 40, 41, and 42 have been amended. Claim 43 has been added. This FINAL Office action is in response to the “Amendments and Remarks” received on 10/22/2021.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 10/22/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the previous claim rejections under 35 U.S.C. § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection FINAL office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
                                        Final Office Action
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 5/21/2019 have been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written 
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Objections
Claims 27-28 and 36-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 

Claims 21-26, 29-35, and 38-43 are rejected under 35 USC 103 as being unpatentable over Zhang et al. (United States Patent Publication 2010/0104199) in view of Hattori et al. (United States Patent Publication 2005/0196034).
With respect to Claim 21: While Zhang discloses “A system for a vehicle, the system comprising: at least one processor comprising circuity and a memory” [Zhang, Abstract and ¶ 0008]; 
“wherein the memory includes instructions that when executed by the circuitry cause the at least one processor to” [Zhang, Abstract and ¶ 0008];
“receive a first image from among a plurality of images captured by at least one image sensor” [Zhang, ¶ 0040, 0064, 0067-0073, and 0074-0081]; 
“receive a second image from among the plurality of images captured by the at least one sensor” [Zhang, ¶ 0040, 0064, 0067-0073, and 0074-0081]; 
“analyze the first image and at least the second image to determine a reference plane corresponding to a road surface” [Zhang, ¶ 0040, 0064, 0067-0073, and 0074-0081]; 
 “locate, based on the reference plane, a target object in the first image and in the second image” [Zhang, ¶ 0040, 0064, 0067-0073, and 0074-0081]; 

“compare the dimension of the target object to a threshold” [Zhang, ¶ 0040, 0064, 0067-0073, and 0074-0081];
“and cause a change in at least a directional course of the vehicle based on the comparison of the dimension to the threshold” [Zhang, ¶ 0004 and 0132];
Zhang does not disclose how the road surface is calculated.
Hattori, which is also a vehicle control system based on images teaches “receive a first image from among a plurality of images captured by at least one image sensor” [Hattori, ¶ 0170-0175 and Figure 3]; 
“receive a second image from among the plurality of images captured by the at least one image sensor” [Hattori, ¶ 0170-0175 and Figure 3]; 
“analyze the first image and at least the second image to determine a reference plane corresponding to a road surface represented in the first image and in the second image” [Hattori, ¶ 0170-0175 and Figure 3]; 
“wherein the reference plane is determined by averaging a surface level of the road surface represented in the first image with a surface level of the road surface represented in the second image” [Hattori, ¶ 0170-0175 and Figure 3]; 
“locate, based on the reference plane, a target object in the first image and in the second image” [Hattori, ¶ 0170-0175 and Figure 3]; 
“determine a dimension of the target object” [Hattori, ¶ 0273-0275 and Figure 18]; 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hattori into the invention of Zhang to not only include controlling a vehicle based on images and objects as Zhang discloses but to as the ground level as taught by Hattori with a motivation of creating a more robust system that accounts for changes in vehicle terrain when measuring obstacles. Additionally, the claimed invention is merely a combination of old, well known elements such a vehicle control based on images and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 22: Zhang discloses “The system of claim 21, wherein the memory includes instructions that when executed by the circuitry cause the at least one processor to: cause a steering system of the vehicle to change the directional course of the vehicle” [Zhang, ¶ 0004 and 0132].
With respect to Claim 23: Zhang discloses “The system of claim 21, wherein the memory includes instructions that when executed by the circuitry cause the at least one processor to: cause a steering system of the vehicle to change the directional course of the vehicle such that no wheels of the vehicle go over the target object” [Zhang, ¶ 0004 and 0132].
Claim 24: Zhang discloses “The system of claim 21, wherein the memory includes instructions that when executed by the circuitry cause the at least one processor to: cause a steering system of the vehicle to change the directional course of the vehicle resulting in a lane change such that no the wheels of the vehicle go over the target object” [Zhang, ¶ 0004, 0095-0097, 0133-0134, and 0142].
With respect to Claim 25: Zhang discloses “The system of claim 21, wherein the memory includes instructions that when executed by the circuitry cause the at least one processor to: identify one or more lane constraints on the road surface to determine a lane of the vehicle; and cause a steering system of the vehicle to change the directional course of the vehicle such that no wheels of the vehicle go over the target object and the vehicle continues to travel within the lane” [Zhang, ¶ 0004, 0095-0097, 0133-0134, and 0142].
With respect to Claim 26: Zhang discloses “The system of claim 21, wherein the memory includes instructions that when executed by the circuitry cause the at least one processor to: determine a difference in a size of at least one spatial dimension of the target object between the first image and the second image” [Zhang, ¶ 0070-0071]; 
“and use the determined difference in the size of the at least one spatial dimension and a detected velocity of the vehicle to determine at least a height of the target object relative to the reference plane” [Zhang, ¶ 0070-0073].
With respect to Claim 29: Zhang discloses “The system of claim 21, wherein the at least one image sensor has a field of view between 35 degrees and 55 degrees in a width direction of the vehicle” [Zhang, ¶ 0112].
 Claims 30-35: all limitations have been examined with respect to the system in claims 21-26 and 29. The system taught/disclosed in claims 30-35 can clearly perform as the system of claims 21-26 and 29. Therefore claims ___ are rejected under the same rationale.
With respect to Claims 38-41: all limitations have been examined with respect to the system in claims 21-26 and 29. The method taught/disclosed in claims 38-41 can clearly perform as the system of claims 21-26 and 29. Therefore claims 38-41 are rejected under the same rationale.
With respect to Claim 42: all limitations have been examined with respect to the system in claims 21-26 and 29. The method on the medium taught/disclosed in claim 42 can clearly perform as the system of claims 21-26 and 29. Therefore claim 42 is rejected under the same rationale.
With respect to Claim 43: While Zhang discloses a system for vehicle control based on objects and plane” [Zhang, ¶ 0040, 0064, 0067-0073, and 0074-0081]; 
Zhang does not disclose how the road surface is calculated.
Hattori, which is also a vehicle control system based on images teaches “The system of claim 21, wherein a surface level of the road surface represented in the first image differs from a surface level of the road surface represented in the second image due to an elevation change or a curvature change of the road surface.” [Hattori, ¶ 0170-0175 and Figure 3].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hattori into the 
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESS WHITTINGTON/Examiner, Art Unit 3669